NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 20 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

PETAR DONCHEV BAKALOV,                           No. 10-72365

               Petitioner,                       Agency No. A096-355-758

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Petar Donchev Bakalov, a native and citizen of Bulgaria, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Singh v. Gonzales, 491 F.3d 1090,

1095 (9th Cir. 2007). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Bakalov’s motion to reopen

as untimely because the motion was filed five years after the final order, see

8 C.F.R. § 1003.2(c)(2), and Bakalov failed to establish the due diligence required

for equitable tolling, see Singh, 491 F.3d at 1096-97.

      To the extent that Bakalov challenges the BIA’s December 22, 2005, order,

we lack jurisdiction to consider his contentions. See 8 U.S.C. § 1252(b)(1).

      We need not consider Bakalov’s remaining contentions in light of our

disposition.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      10-72365